DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered. Claims 1-5, 7-16 and 19-23 remain pending in the application.  Claims 6 and 17-18 are cancelled and claims 21-23 are the newly added claims. 
Claim Objections
Claim 13 objected to because of the following informalities:  In the claim 13 lines 13 recited “xright of way” should read as “right of way”. Examiner believe there is a typo error.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867 in view of Clauss et al. US 9539901.
Regarding claim 1, Benedikt teaches A method for determining applicable traffic regulations for a motor vehicle, comprising: transmitting at least one position and one direction of movement of the motor vehicle to a back end using a transmission apparatus of the motor vehicle (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]; [0109]; [0123]-[0124]; figures 1-4; The driver should receive exact data concerning the environmental conditions, such as the location of the vehicle, the location and state of traffic lights, the road geometry (intersections, exit ways, entry ways, and number of lanes), and geographic data such as roadmaps, traffic works being executed, and the like. The driver further should receive exact data concerning the dynamically changeable location-specific traffic rules, such as speed limits in a specific area, "No entry" or "No U-turn" instructions or parking rules in a metropolitan area (par. 9).  Trip information server database 94 adapted to store the trip history of each vehicle that is connected to the system of the present invention, and also to store the identity of the driver that drives the vehicle. The trip information server database 94 may comprises the following records: time-continuous location records of the vehicle, time-continuous speed records of the vehicle, unexpected behavior of the vehicle on the road, the identity of the driver the drives the vehicle, time-continuous records of information received from a plurality of sensors (detailed below), etc. The trip information server database 94 may also be synchronized with the global positioning system (GPS) in order to receive the location, the speed, the direction of the vehicle, etc. (par. 97).  Furthermore, the vehicle subsystem 20 comprises a wireless vehicle transceiver 50 adapted to communicate with at least one remote central server 70 and more specifically with a wireless server transceiver 72 of at least one remote central server 70, a plurality of vehicle databases within the memory 36 of the vehicle computer 30, and a plurality of vehicle applications 48 within the vehicle computer 30 adapted to manage the plurality of vehicle databases and to control the wireless vehicle transceiver 72 (par. 100).).
Benedikt does not explicitly teaches and receiving information concerning the traffic regulations applicable at the position of the motor vehicle using the transmission apparatus, which information concerning the traffic regulations comprises information concerning the validity of the traffic regulations; wherein the transmission of at least one position and one direction of movement of the motor vehicle to the back end is carried out repeatedly in accordance with the information concerning the validity of the traffic regulations; wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs.
Clauss et al. teach and receiving information concerning the traffic regulations applicable at the position of the motor vehicle using the transmission apparatus, which information concerning the traffic regulations comprises information concerning the validity of the traffic regulations; wherein the transmission of at least one position and one direction of movement of the motor vehicle to the back end is carried out repeatedly in accordance with the information concerning the validity of the traffic regulations (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location. ); wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64; Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. by comprising the teaching of Clauss et al. into the method of Benedikt.  The motivation to combine these arts is to alert the user a speed limit of the location from Clauss et al. reference into Benedikt reference so the user can avoid the traffic violation.
Regarding claim 2, the combination of Benedikt and Clauss et al. disclose the method of claim 1, wherein a history of positions of the motor vehicle is transmitted to the back end (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]-[0103]; [0109]-[0110]; [0123]-[0124]; figures 1-4; The remote central server 70 and the vehicle subsystem 20 further comprise synchronization applications as part of the vehicle application 48 and the server application 98. The synchronization applications are adapted to synchronize the vehicle databases with the server databases in a predetermined time interval, according to a predetermined radius around the vehicle, or according to a specific important and urgent event, such that at least one of the following operations is performed: (a) the environmental vehicle database 38 is synchronized with the environmental server database 88, (b) the geographical vehicle database 40 is synchronized with the geographical server database 90, (c) the accidents vehicle database 42 is synchronized with the accidents server database 92, (d) the trip information vehicle database 44 is synchronized with the trip information server database 94, (e) the driver-specific history vehicle database 46 is synchronized with the driver-specific history server database 96 (par. 110).  According to the cited passages and figures, it’s obviously to one of ordinary skill in the art that the geographical vehicle database is similar to position database of the vehicle and trip information vehicle database is well known to one of ordinary skill in the art that store the history of the trip.).  
Regarding claim 11, the combination of Benedikt and Clauss et al. disclose A non-transitory computer-readable storage medium comprising instructions that, when executed by a computer, cause the computer to execute the steps of the method of claim 1 for determining applicable traffic regulations for a motor vehicle (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly shows the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.).   
Regarding claim 12, Benedikt teaches A device for determining applicable traffic regulations for a motor vehicle, comprising: a transmission apparatus for transmitting at least one position and one direction of movement of the motor vehicle to a back end (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]-[0103]; [0109]-[0110]; [0123]-[0124]; figures 1-4; The driver should receive exact data concerning the environmental conditions, such as the location of the vehicle, the location and state of traffic lights, the road geometry (intersections, exit ways, entry ways, and number of lanes), and geographic data such as roadmaps, traffic works being executed, and the like. The driver further should receive exact data concerning the dynamically changeable location-specific traffic rules, such as speed limits in a specific area, "No entry" or "No U-turn" instructions or parking rules in a metropolitan area (par. 9).  Trip information server database 94 adapted to store the trip history of each vehicle that is connected to the system of the present invention, and also to store the identity of the driver that drives the vehicle. The trip information server database 94 may comprises the following records: time-continuous location records of the vehicle, time-continuous speed records of the vehicle, unexpected behavior of the vehicle on the road, the identity of the driver the drives the vehicle, time-continuous records of information received from a plurality of sensors (detailed below), etc. The trip information server database 94 may also be synchronized with the global positioning system (GPS) in order to receive the location, the speed, the direction of the vehicle, etc. (par. 97).  Furthermore, the vehicle subsystem 20 comprises a wireless vehicle transceiver 50 adapted to communicate with at least one remote central server 70 and more specifically with a wireless server transceiver 72 of at least one remote central server 70, a plurality of vehicle databases within the memory 36 of the vehicle computer 30, and a plurality of vehicle applications 48 within the vehicle computer 30 adapted to manage the plurality of vehicle databases and to control the wireless vehicle transceiver 72 (par. 100).).
Benedikt does not explicitly teaches and for receiving information concerning the traffic regulations applicable at the position of the motor vehicle, which information concerning the traffic regulations comprises information concerning the validity of the traffic regulations; and a data processing unit for evaluating the information concerning the traffic regulations applicable at the position of the motor vehicle; wherein the transmission apparatus is configured to carry out the transmission of at least one position and one direction of movement of the motor vehicle to the back end repeatedly in dependence of the information concerning the validity of the traffic regulations; wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs.
Clauss et al. teach and for receiving information concerning the traffic regulations applicable at the position of the motor vehicle, which information concerning the traffic regulations comprises information concerning the validity of the traffic regulations; and a data processing unit for evaluating the information concerning the traffic regulations applicable at the position of the motor vehicle; wherein the transmission apparatus is configured to carry out the transmission of at least one position and one direction of movement of the motor vehicle to the back end repeatedly  in dependence of the information concerning the validity of the traffic regulations (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location. ); wherein the information concerning the validity of the traffic regulations comprises at least a distance in the direction of movement of the motor vehicle until a change in traffic regulations occurs (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64; Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. by comprising the teaching of Clauss et al. into the system of Benedikt.  The motivation to combine these arts is to alert the user a speed limit of the location from Clauss et al. reference into Benedikt reference so the user can avoid the traffic violation.
Regarding claim 20, the combination of Benedikt and Clauss et al. disclose A motor vehicle, configured to execute a method according to claim 1 for determining applicable traffic regulations (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly shows the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.).    
Regarding claim 21, the combination of Benedikt and Clauss et al. disclose the method of claim 1, a transmission interval of transmitting the at least one position and the one direction of movement of the motor vehicle to a back end is dependent on the information concerning the validity of the traffic regulations (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0043]; [0058]-[0060]; [0092]-[0098]; [0100]-[0103]; [0109]-[0110]; [0123]-[0124]; figures 1-4; The driver should receive exact data concerning the environmental conditions, such as the location of the vehicle, the location and state of traffic lights, the road geometry (intersections, exit ways, entry ways, and number of lanes), and geographic data such as roadmaps, traffic works being executed, and the like. The driver further should receive exact data concerning the dynamically changeable location-specific traffic rules, such as speed limits in a specific area, "No entry" or "No U-turn" instructions or parking rules in a metropolitan area (par. 9).  The present invention also discloses a situation awareness system, wherein the central server and the vehicle subsystem further comprise a synchronization application adapted to synchronize the vehicle databases with the server databases in a predetermined time interval, according to a predetermined radius around the vehicle, or according to a specific important event, such that at least one of the following operations is performed: (a) the environmental vehicle database is synchronized with the environmental server database, (b) the geographical vehicle database is synchronized with the geographical server database, (c) the accidents vehicle database is synchronized with the accidents server database, (d) the trip information vehicle database is synchronized with the trip information server database, (e) the driver-specific history vehicle database is synchronized with the driver-specific history server database (par. 43).).
Claims 3-4, 10, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867, in view of Clauss et al. US 9539901, and further in view of Zydek et al. US 20170278390.
Regarding claim 3, Benedikt teaches A method for determining applicable traffic regulations for a motor vehicle, comprising: receiving at least one position and one direction of movement of the motor vehicle (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]-[0103]; [0109]-[0110]; [0123]-[0124]; figures 1-4; The driver should receive exact data concerning the environmental conditions, such as the location of the vehicle, the location and state of traffic lights, the road geometry (intersections, exit ways, entry ways, and number of lanes), and geographic data such as roadmaps, traffic works being executed, and the like. The driver further should receive exact data concerning the dynamically changeable location-specific traffic rules, such as speed limits in a specific area, "No entry" or "No U-turn" instructions or parking rules in a metropolitan area (par. 9).  Trip information server database 94 adapted to store the trip history of each vehicle that is connected to the system of the present invention, and also to store the identity of the driver that drives the vehicle. The trip information server database 94 may comprises the following records: time-continuous location records of the vehicle, time-continuous speed records of the vehicle, unexpected behavior of the vehicle on the road, the identity of the driver the drives the vehicle, time-continuous records of information received from a plurality of sensors (detailed below), etc. The trip information server database 94 may also be synchronized with the global positioning system (GPS) in order to receive the location, the speed, the direction of the vehicle, etc. (par. 97).  Furthermore, the vehicle subsystem 20 comprises a wireless vehicle transceiver 50 adapted to communicate with at least one remote central server 70 and more specifically with a wireless server transceiver 72 of at least one remote central server 70, a plurality of vehicle databases within the memory 36 of the vehicle computer 30, and a plurality of vehicle applications 48 within the vehicle computer 30 adapted to manage the plurality of vehicle databases and to control the wireless vehicle transceiver 72 (par. 100).).
Benedikt does not explicitly teaches determining information concerning the traffic regulations applicable at the position of the motor vehicle; and transmitting the information concerning the traffic regulations applicable at the position of the motor vehicle to the motor vehicle; wherein the information concerning the traffic regulations applicable at the position of the motor vehicle comprises information concerning the validity of the traffic regulations; ; and wherein the traffic regulations applicable at the position of the motor vehicle relate to a right of way or a restriction on overtaking.
Clauss et al. teach determining information concerning the traffic regulations applicable at the position of the motor vehicle; and transmitting the information concerning the traffic regulations applicable at the position of the motor vehicle to the motor vehicle; wherein the information concerning the traffic regulations applicable at the position of the motor vehicle comprises information concerning the validity of the traffic regulations (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.); direction of movement of the motor vehicle until a change in traffic regulations occurs (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64; Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. by comprising the teaching of Clauss et al. into the method of Benedikt.  The motivation to combine these arts is to alert the user a speed limit of the location from Clauss et al. reference into Benedikt reference so the user can avoid the traffic violation.
However, the combination of Benedikt and Clauss et al. do teach different traffic rules and regulations between different geographic regions but the combination of Benedikt and Clauss et al. do not explicitly teach and wherein the traffic regulations applicable at the position of the motor vehicle relate to a right of way or a restriction on overtaking.
Zydek et al. teach and wherein the traffic regulations applicable at the position of the motor vehicle relate to a right of way or a restriction on overtaking (Zydek et al. US 20170278390 paragraph [0009]-[0013]; [0120]-[0125]; figures 1-2; Traffic regulations can be defined in particular as a right-of -way or give way and no over-taking. Other traffic regulations can also be processed by means of the method according to the invention, for example speed limits or stopping restrictions (par. 12).).    
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. with Zydek et al. by comprising the teaching of Zydek et al. into the method of Benedikt and Clauss et al..  The motivation to combine these arts is to provide a specific traffic regulation defined from Zydek et al. reference into Benedikt and Clauss et al. reference so the user can avoid the collision and the traffic violation.
Regarding claim 4, the combination of Benedikt, Clauss et al. and Zydek et al.  disclose the method of claim 3, wherein the determination of the information concerning the traffic regulations applicable at the position of the motor vehicle comprises the steps of: assigning the position of the motor vehicle to a road in a road network; determining traffic regulations applicable to the road at the position of the motor vehicle (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.); and determining at least one distance within the road network until a change in the applicable traffic regulations (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64;  Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).
Regarding claim 10, the combination of Benedikt, Clauss et al. and Zydek et al. disclose the method of claim 1, wherein the traffic regulations applicable at the position of the motor vehicle relate to a speed limit, a right of way or a restriction on overtaking (Zydek et al. US 20170278390 paragraph [0009]-[0013]; [0120]-[0125]; figures 1-2; Traffic regulations can be defined in particular as a right-of -way or give way and no over-taking. Other traffic regulations can also be processed by means of the method according to the invention, for example speed limits or stopping restrictions (par. 12).).    
Regarding claim 13, Benedikt teaches A device for determining applicable traffic regulations for a motor vehicle, comprising: a transmission apparatus for receiving at least one position and one direction of movement of the motor vehicle (Benedikt US 20110210867 abstract; paragraph [0009]-[0012]; [0058]-[0060]; [0092]-[0098]; [0100]-[0103]; [0109]-[0110]; [0123]-[0124]; figures 1-4; The driver should receive exact data concerning the environmental conditions, such as the location of the vehicle, the location and state of traffic lights, the road geometry (intersections, exit ways, entry ways, and number of lanes), and geographic data such as roadmaps, traffic works being executed, and the like. The driver further should receive exact data concerning the dynamically changeable location-specific traffic rules, such as speed limits in a specific area, "No entry" or "No U-turn" instructions or parking rules in a metropolitan area (par. 9).  Trip information server database 94 adapted to store the trip history of each vehicle that is connected to the system of the present invention, and also to store the identity of the driver that drives the vehicle. The trip information server database 94 may comprises the following records: time-continuous location records of the vehicle, time-continuous speed records of the vehicle, unexpected behavior of the vehicle on the road, the identity of the driver the drives the vehicle, time-continuous records of information received from a plurality of sensors (detailed below), etc. The trip information server database 94 may also be synchronized with the global positioning system (GPS) in order to receive the location, the speed, the direction of the vehicle, etc. (par. 97).  Furthermore, the vehicle subsystem 20 comprises a wireless vehicle transceiver 50 adapted to communicate with at least one remote central server 70 and more specifically with a wireless server transceiver 72 of at least one remote central server 70, a plurality of vehicle databases within the memory 36 of the vehicle computer 30, and a plurality of vehicle applications 48 within the vehicle computer 30 adapted to manage the plurality of vehicle databases and to control the wireless vehicle transceiver 72 (par. 100).)
Benedikt does not explicitly teaches and for transmitting information concerning the traffic regulations applicable at the position of the motor vehicle to the motor vehicle; and a computing unit for determining the information concerning the traffic regulations applicable at the position of the motor vehicle; wherein the computing unit is configured to provide the information concerning the traffic regulations applicable at the position of the motor vehicle with information concerning the validity of the traffic regulations; traffic regulations occurs; and wherein the traffic regulation applicable at the position of the motor vehicle to a xright of way or a restriction on overtaking.
Clauss et al.  teaches and for transmitting information concerning the traffic regulations applicable at the position of the motor vehicle to the motor vehicle; and a computing unit for determining the information concerning the traffic regulations applicable at the position of the motor vehicle; wherein the computing unit is configured to provide the information concerning the traffic regulations applicable at the position of the motor vehicle with information concerning the validity of the traffic regulations (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly show the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location. ); (Clauss et al. US 9539901 Col. 6 lines 9-28; Col. 11 lines 50-64; Col. 13 lines 35-48; figures 1-6; In another embodiment, the speed alert display module 44 may generate a voice announcement of the posted speed limit prior to the user reaching a new speed limit zone. For example, if the speed limit alert display module 44 determines that the user is within a predetermined threshold distance of a new speed limit zone ( e.g., five hundred feet, one thousand feet, two thousand feet, one mile, etc.) and/or a predetermined threshold duration of the new speed limit zone (e.g., thirty seconds, one minute, two minutes, etc.) based on the map data retrieved at the speed alert server 58, a voice announcement may be generated for "The speed limit will be 45 mph in one mile," or "In thirty seconds, the speed limit will be 45 mph." (Col. 13 lines 35-48).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. by comprising the teaching of Clauss et al. into the system of Benedikt.  The motivation to combine these arts is to alert the user a speed limit of the location from Clauss et al. reference into Benedikt reference so the user can avoid the traffic violation.
However, the combination of Benedikt and Clauss et al. do teach different traffic rules and regulations between different geographic regions but the combination of Benedikt and Clauss et al. do not explicitly teach and wherein the traffic regulation applicable at the position of the motor vehicle to a xright of way or a restriction on overtaking.
Zydek et al. teach and wherein the traffic regulation applicable at the position of the motor vehicle to a xright of way or a restriction on overtaking.
(Zydek et al. US 20170278390 paragraph [0009]-[0013]; [0120]-[0125]; figures 1-2; Traffic regulations can be defined in particular as a right-of -way or give way and no over-taking. Other traffic regulations can also be processed by means of the method according to the invention, for example speed limits or stopping restrictions (par. 12).).    
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. with Zydek et al. by comprising the teaching of Zydek et al. into the system of Benedikt and Clauss et al..  The motivation to combine these arts is to provide a specific traffic regulation defined from Zydek et al. reference into Benedikt and Clauss et al. reference so the user can avoid the collision and the traffic violation.
Regarding claim 14, the combination of Benedikt, Clauss et al. and Zydek et al. disclose A motor vehicle, comprising a device according to claim 12 for determining applicable traffic regulations (Zydek et al. US 20170278390 paragraph [0009]-[0013]; [0103]; [0115]; [0120]-[0125]; figures 1-2; Traffic regulations can be defined in particular as a right-of -way or give way and no over-taking. Other traffic regulations can also be processed by means of the method according to the invention, for example speed limits or stopping restrictions (par. 12). A control card is defined in particular as a set of traffic regulations, which are assigned for example to a situation to be regulated and/or to a road section or area to be regulated. In particular, a control card can contain traffic regulations that correspond with one another, for example right-of -way rules for each road and each driving direction of several roads which cross at an intersection, or right-of -way rules for a motorway and an access lane onto the motorway (par. 13).).  
Regarding claim 19, the combination of Benedikt, Clauss et al. and Zydek et al.  disclose A non-transitory computer-readable storage medium comprising instructions that, when executed by a computer, cause the computer to execute the steps of the method of claim 3 for determining applicable traffic regulations for a motor vehicle (Clauss et al. US 9539901 Col. 5 lines 46-67; Col. 8 lines 12-20, lines 34-38 and lines 53-66; Col. 9 lines 20-26; Col. 11 lines 50-64; figures 1-6; For example, in some embodiments, the speed alert server 58 may receive the user's current location from the client device 10, and the map data module 56 may retrieve map data for a geographic area including the current location and a posted speed limit for the current location. A server application included in the speed alert server 58 may generate and transmit a speed limit alert display including an indication of the posted speed limit for the user's current location (col. 8 lines 12-16).  More generally, the client device 10 can communicate with any number of suitable servers. For example, in another embodiment, the navigation server 54 may provide directions and other navigation data while a traffic data server may provide traffic updates along the route, a weather data server may provide weather data and/or alerts, etc. (Col. 9 lines 20-26).  According to the cite passages and figures, the system clearly shows the vehicle continuously communicated with any number of suitable servers to update the vehicle current location and the server update the vehicle the current speed limit corresponding to the vehicle current location.).   
Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867, in view of Clauss et al. US 9539901, and further in view of Walsh US 8676500.
Regarding claim 5, the combination of Benedikt and Clauss et al. teach all the limitation in the claim 1.
However, the combination of Benedikt and Clauss et al. do teach the GPS system to obtain the location but the combination of Benedikt and Clauss et al. do not explicitly teach the method of claim 1, wherein the information concerning the validity of the traffic regulations comprises an indicator that the position of the motor vehicle is in or adjacent to a region of an intersection.
Walsh teaches the method of claim 1, wherein the information concerning the validity of the traffic regulations comprises an indicator that the position of the motor vehicle is in or adjacent to a region of an intersection (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10……..When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. with Walsh by comprising the teaching of Walsh into the method of Benedikt and Clauss et al..  The motivation to combine these arts is to provide a reminder of the traffic rule when approach to the intersection from a vehicle to a traffic enforcement camera from Walsh reference into Benedikt and Clauss et al. reference so the user can avoid the collision and the traffic violation.
Regarding claim 7, the combination of Benedikt , Clauss et al. and Walsh disclose the method of claim 1, wherein the information concerning the validity of the traffic regulations relates to one or more of a geographical validity and a geographical validity that depends on a travel route (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10.  Please note that other satellite or terrestrial position receiving devices besides the GPS receiver 14 could be used instead for receiving position signals.  When creating the suggested route for the user to follow, the routing software 34 determines which intersections will be visited along the suggested route, and the user interface 20 will provide intersection assistance for some of all of these intersections. When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
Regarding claim 9, the combination of Benedikt , Clauss et al. and Walsh disclose the method of claim 1, wherein the information concerning the traffic regulations applicable at the position of the motor vehicle comprises detailed information relating to at least one intersection (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10.  Please note that other satellite or terrestrial position receiving devices besides the GPS receiver 14 could be used instead for receiving position signals.  When creating the suggested route for the user to follow, the routing software 34 determines which intersections will be visited along the suggested route, and the user interface 20 will provide intersection assistance for some of all of these intersections. When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867, in view of Clauss et al. US 9539901, in view of Walsh US 8676500 and further in view of Dieterle US 20040158366.
Regarding claim 8, the combination of Benedikt, Clauss et al. and Walsh teach all the limitation in the claim 7.
The combination of Benedikt, Clauss et al. and Walsh do not explicitly teach the method of claim 7, wherein the transmission of at least one position and one direction of movement of the motor vehicle to the back end is carried out again when the geographical validity ceases to apply.
Dieterle teaches the method of claim 7, wherein the transmission of at least one position and one direction of movement of the motor vehicle to the back end is carried out again when the geographical validity ceases to apply (Dieterle US 20040158366 paragraph [0010]-[0015]; [0022]-[0024]; figure 1; If no navigation system is present, or in the case that the driver does not use the navigation system because he/she knows the route, conveniently, provision should be made for a mode in which the infrastructure data for the current surroundings of the vehicle is automatically loaded into the on-board memory……. When the vehicle reaches the next possibility to turn and the driver decides on one of the possible routes, then there is still enough time to download the infrastructure data for the next vehicle surroundings (par. 14).  In the case that it is not possible to establish a radio link to the server in time to download the required infrastructure data, provision should be made for appropriate precautions, for example, automatic initiation of an emergency stop of the vehicle or automatic deactivation of the vehicle guidance system in conjunction with a request to the driver to take over (par. 15).  According to the cited passages and figure, the system clearly shows the geolocation guidance stop apply once the driver takes over.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt, Clauss et al. and Walsh with Dieterle by comprising the teaching of Dieterle into the method of Benedikt, Clauss et al. and Walsh.  The motivation to combine these arts is to provide a deactivation of the vehicle guidance system from Dieterle reference into Benedikt, Clauss et al. and Walsh reference so the user can take over when they know the route.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867, in view of Clauss et al. US 9539901, in view of Zydek et al. US 20170278390 and further in view of Walsh US 8676500.
Regarding claim 15, the combination of Benedikt, Clauss et al. and Zydek et al. teach all the limitation in the claim 3.
However, the combination of Benedikt, Clauss et al. and Zydek et al. do teach the GPS system to obtain the location but the combination of Benedikt, Clauss et al. and Zydek et al. do not explicitly teach the method of claim 3, wherein the information concerning the validity of the traffic regulations comprises an indicator that the position of the motor vehicle is in or adjacent to a region of an intersection.
Walsh teaches the method of claim 3, wherein the information concerning the validity of the traffic regulations comprises an indicator that the position of the motor vehicle is in or adjacent to a region of an intersection (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10.  Please note that other satellite or terrestrial position receiving devices besides the GPS receiver 14 could be used instead for receiving position signals.  When creating the suggested route for the user to follow, the routing software 34 determines which intersections will be visited along the suggested route, and the user interface 20 will provide intersection assistance for some of all of these intersections. When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt, Clauss et al. and Zydek et al.   with Walsh by comprising the teaching of Walsh into the method of Benedikt, Clauss et al. and Zydek et al..  The motivation to combine these arts is to provide a reminder of the traffic rule when approach to the intersection from a vehicle to a traffic enforcement camera from Walsh reference into Benedikt, Clauss et al. and Zydek et al.   reference so the user can avoid the collision and the traffic violation.
Regarding claim 16, the combination of Benedikt, Clauss et al., Zydek et al. and Walsh disclose the method of claim 3, wherein the information concerning the validity of the traffic regulations relates to one or more of a geographical validity and a geographical validity that depends on a travel route (Walsh US 8676500 abstract; Col. 1 lines 8-13; Col. 2 lines 44-57; Col. 3 lines 47-63; Col. 4 lines 26-37; figures 1-8; The GPS receiver 14 receives GPS signals and indicates a current location of the portable electronic device 10.  Please note that other satellite or terrestrial position receiving devices besides the GPS receiver 14 could be used instead for receiving position signals.  When creating the suggested route for the user to follow, the routing software 34 determines which intersections will be visited along the suggested route, and the user interface 20 will provide intersection assistance for some of all of these intersections. When the GPS receiver 14 indicate that portable electronic 10 is approaching an intersection, the user interface 20 of the portable electronic device 10 generates a reminder using the traffic rules store in the traffic rules database 36 for reminding the user about the traffic rules of that particular intersections.  Not only can traffic rules for specific intersections be stored in the traffic rules database 36, but also traffic rules for different countries or regions are stored in the traffic rules database 36 (Col. 3 lines 47-63).).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867, in view of Clauss et al. US 9539901, and further in view of Yukizaki et al. US 20190098470.
Regarding claim 22, the combination of Benedikt and Clauss et al. teach all the limitation in the claim 1.
However, the combination of Benedikt and Clauss et al. do teach the communication between the vehicle and server, but the combination of Benedikt and Clauss et al. do not explicitly teach the method of claim 1, wherein an increased cycle frequency is used for the transmission of at least one position and one direction of movement of the motor vehicle to the back end if the position of the motor vehicle is in or adjacent to a region of an intersection.
Yukizaki et al. teach the method of claim 1, wherein an increased cycle frequency is used for the transmission of at least one position and one direction of movement of the motor vehicle to the back end if the position of the motor vehicle is in or adjacent to a region of an intersection (Yukizaki et al. US 20190098470 abstract; paragraph [0080]-[0085]; [0141]; figures 1-13; In the case where the communication quality of the direct vehicle-to-vehicle communication has not reached the permissible level, there is a possibility that the dedicated short range vehicle data packet transmitted in the short distance from the other vehicle around the host vehicle cannot be received. Therefore, in the case where the communication quality of the direct vehicle-to-vehicle communication has not reached the permissible level, the wide area transmission cycle Tw is set to the relatively short value, thereby enabling the peripheral vehicle to acquire the vehicle information on the host vehicle in real time. Shortening the wide area transmission cycle Tw corresponds to an increase in the transmission frequency of the vehicle data packets to the wide area communication network 3 and implementation of information transmission to the other vehicles more densely. Also, since the other vehicles operate similarly to the host vehicle, the host vehicle can also acquire the real-time vehicle information on the peripheral vehicles. In other words, the real time property of information sharing of the vehicle data between the vehicles can be maintained in the same manner as that in the embodiments described above (par. 141).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. with Yukizaki et al.  by comprising the teaching of Yukizaki et al. into the method of Benedikt and Clauss et al..  The motivation to combine these arts is to increase the frequency from Yukizaki et al. reference into Benedikt and Clauss et al. reference so the system can allow widen communication channel.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt US 20110210867, in view of Clauss et al. US 9539901, and further in view of Rasshofer et al. US 20080300733.
Regarding claim 23, the combination of Benedikt and Clauss et al. teach all the limitation in the claim 1.
However, the combination of Benedikt and Clauss et al. do teach the communication between the vehicle and server, but the combination of Benedikt and Clauss et al. do not explicitly teach the method of claim 1, wherein, in case the vehicle is approaching an intersection, the information concerning the traffic regulations applicable at the position of the motor vehicle comprises a simple intersection model comprising one or more intersection arms leading off the intersection, wherein each intersection arm is associated with one or more applicable traffic regulations.
Rasshofer et al. teach the method of claim 1, wherein, in case the vehicle is approaching an intersection, the information concerning the traffic regulations applicable at the position of the motor vehicle comprises a simple intersection model comprising one or more intersection arms leading off the intersection, wherein each intersection arm is associated with one or more applicable traffic regulations (Rasshofer et al. US 20080300733 abstract; paragraph [0011]-[0014]; [0042]-[0051]; figures 1-2; In a first stage of the process, first three traffic routes are detected for the driving situation illustrated in FIG. 1, on which traffic routes other traffic participants could basically approach the planned driving route 3'. These are the intersection arms 2a'(left), 2b' (right) and 2c' (straight ahead) (par. 48). Vehicles oncoming on the intersection arm 2c' can cross the planned driving route only when, viewed from the planned driving route, they turn off to the left. However, since they would have to observe the right of way of the motor vehicle 1 in this case and it is assumed in the embodiment of the invention described here that all traffic participants follow the rules, the intersection arm 2c' may be disregarded. In a second stage of the process, this intersection arm 2c' can therefore be rejected as a leading-in traffic route (par. 49).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claim invention to combine Benedikt and Clauss et al. with Rasshofer et al. by comprising the teaching of Rasshofer et al. into the method of Benedikt and Clauss et al..  The motivation to combine these arts is to follow the rules at the intersection arms from Rasshofer et al. reference into Benedikt and Clauss et al. reference so the user can avoid collision and enhance traffic safety.
Response to Arguments
Applicant's arguments filed on 04/14/2021 have been fully considered but they are not persuasive.  In the remark applicant argues in substance:
Applicant argument: Applicant argues that Benedikt US 20110210867 and Clauss et al. US 9539901 failed to teach "transmitting at least one position and one direction of movement of the motor vehicle to a back end using a transmission apparatus of the motor vehicle" and "repeated transmission of at least one position and one direction of movement of the motor vehicle to the back end in accordance with the information concerning the validity of the traffic regulations".
Examiner response:   Examiner respectfully submit that Benedikt US 20110210867 and Clauss et al. US 9539901 do teach above limitations as follow:
 In the figure 2 of Benedikt US 20110210867 reference clearly shows Vehicle subsystem 20 include the wireless vehicle transceiver 50 for communicating information to the wireless server transceiver 72 of the remote server 70. Also, paragraph 97 clearly shows the trip information server database 94 continuous receive the location, the speed, the direction of the vehicle via synchronized with the global position system (GPS) of the vehicle.  It's obviously the data information synchronized via wireless communication between vehicle transceiver 50 and remote server transceiver 72.  Also, In the figure 3 of Clauss et al. US 9539901 reference clearly shows the client device 10 in communication with the head unit 14 of the vehicle 12 and the client device 10 communicate with the remote server via network 52.  Col. 8 lines 12-16 and Col. 9 lines 20-26 clearly show the server received the current location and posted limit for the current location and the client device 10 also communicate with any number of suitable servers to indicate the current location and the suitable can provide direction and traffic updates along the route. Examiner interpreted the vehicle continuously transmitting the current location to any number of suitable servers to indicate the current location and the server provide the validity of the traffic regulation like the post speed limit of the current location.  It's also clearly shows in Col. 16 lines 3-12 of Clauss et al. US 9539901 reference "For example, the driver history display module 48 may continuously obtain the location of the user during the vehicle trip (e.g., via the GPS sensors 36), or may obtain the location of the user during the vehicle trip after predetermined time intervals (e.g., every 10 seconds, every 30 seconds, every minute, etc.). The driver history display module 48 may transmit the obtained locations to the speed alert server 58 which may obtain map data for the obtained locations via the map database 64, and may generate a map of a geographic area including the user's travelled route.". Since arts of the record still read on the claim invention, therefore the rejection stand. A newly added claim 21 is still rejected with arts of records and newly added claims 22-23 are render mood in a new ground of rejection. Please see above rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683